Order entered July 13, 2022




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-22-00210-CR

                    EMMANUEL MARTINEZ, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 292nd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F19-24906-V

                                    ORDER

      Before the Court is court reporter Kelly Simmons July 12, 2022 request for

additional time to file the reporter’s record. We GRANT the request and ORDER

the reporter’s record due by August 12, 2022.


                                             /s/   ROBERT D. BURNS, III
                                                   CHIEF JUSTICE